UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTI-[ERN DIVISION

MICHAEL LUCAS, a citizen of

Michigan; and AMY LUCAS, a citizen of

Michigan, individually and as Personal

Representative for the Estate of

EMILY ZUBALIK, Deceased, Case No. 2:15-ev-l4395-GSC-RSW
Hon. George Caram Steeh

 

Plaintiffs,
v.
GENERAL MOTORS LLC, et al,

Defendants.
Richard Shenkan (P74683) Darren Findling (P51350)
Shenkan Injury Lawyers, LLC Andrew J. Black (P64606)
Attomey for Plaintiffs Co-Counsel for Plaintiff Estate
P.O. Box 7255 414 W. Fifth St.
New Castle, PA 16107 Royal Oak, MI 48067
(800) 601-0808 (248) 399-3300
rshenkan@shenkanlaw.com andrew@flndlinglaw.com

 

ORD_ER APPROVING QONFIDENTIAL WRONGFUL DEATH
SETTLEMENT AND FOR DISTRIBUTION OF THE PROCEEDS

Co-Plaintiff, Amy Lucas, Personal Representative of the Estate of Emily
Zubalik, deceased (“Estate”), having filed a Motion to Approve Confidential
Wrongfi¢l Death Settlement, and the Court being otherwise fully advised in the
premises;

IT IS I-IEREBY ORDERED that the settlement of the Estate’s claims against

Defendant, General Motors, LLC in the sum and on the terms disclosed to this

court by the Confidential Settlement Breakdown, Exhibit C to the Motion, is
approved and is found to be fair, reasonable and in the best interest of the Estate
and the wrongful death claimants.

IT IS FURTI-IER ORDERED that the execution of the Release by Amy
Lucas, as Personal Representative of the Estate, is ratified and she is authorized to
sign any other documents necessary to effectuate the settlement.

IT IS FURTHER ORDERED that the attorney fees and costs of Shenkan
Injury Lawyers LLC, and the Komyatte Law Firm, LLC, as disclosed to this Court
by the Confidential Settlement Breakdown, Exhibit C to the Motion, are approved
and shall be paid from the settlement proceeds forthwith.

IT IS FURTHER ORDERED that the Darren Findling Law Firm’s attorney
fee and costs as disclosed to this Court by the Confidential Settlement Breakdown,
Exhibit C to the Motion, are approved and shall be paid from the settlement
proceeds forthwith.

IT IS FURTI-IER ORDERED that no proceeds shall be paid to the Estate as
damages for conscious pain and suffering.

IT IS FURTHER ORDERED that the net proceeds, after payment of attorney
fees and costs and the 3% common benefit limd set aside, shall be distributed to the
wrongful death claimants for loss of support and/or society and companionship as

follows:

Emest R. Zubalik, father
John Zubalik, brother
Judith Brooks, sister
Rosemary Zubalik, sister
Theresa Radich, sister
Emest F. Zubalik, brother
Anne Zubalik, sister
Mary Retford-Dix, sister

Amy Lucas, sister

1/7
1/7
$0.00
$0.00
1/7
1/7
1/7
l/7

1/7

Any funds later paid to the Estate from the 3% hold back shall be distributed

amongst the claimants equally.

IT IS FURTHER ORDERED that this order resolves all pending claims and

'GEORGE CARAM STEEH
U.S. DISTRICT JUDGE

closes this case.

Dated: February 5, 2019

